Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a turbine blade tip cooling system, classified in F01D5/18.
II. Claims 15-20, drawn to a method, classified in F05D2260/20.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product can be practiced with another materially different product since the method claim does not require of a “first pre-sintered preform outer layer and a second pre-sintered preform outer lay”, which is required by claim 7 of Group I.  Such limitation is not required by the method claim 15 of Group II.  Further, the product claims of Group I do not require the inherent order based on the antecedent basis of the steps recited in the method claim.  For example, the product claim does not require the steps of “forming a tip rail pocket…” before “securing the tip rail cooling insert…”.  Therein, the product can also be used with another materially different process from that of the method claim.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC F01D5/18 along with a unique text search. Group II would not be searched as above and would require a search in at least CPC F05D2260/20 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Additionally,
This application contains claims directed to the following patentably distinct species, and the species are independent or distinct because:

Species Set A: Pertaining to the type of tip rail pocket formed at the tip rail
Species 1-A: as represented by Figs. 4-6, 26-27, and 31 wherein the pocket is formed with 5 surfaces of the tip rail.
Species 2-A: as represented by Figs. 13-14, wherein the pocket is formed with 4 surfaces of the tip rail.

Each species within Species Set A shows a different type of tip rail pocket formed with a different number of surfaces/sides within the tip rail.

Species Set B: Pertaining to the type of tip rail cooling insert structure
Species 1-B: as represented by Figs. 7-8, 13, 15-17 wherein the cooling insert is a monolithic structure.
Species 2-B as represented by Figs. 11-12, and Figs. 21-32 wherein the cooling insert is laminated from a plurality of material layers.
Sub species 2-B-1 as represented by Fig. 21-25, 28-30, 32 wherein the laminated insert includes a radially outer chamber 488.
Sub sub species 2-B-1-A
Sub sub sub species 2-B-1-A-1 as represented by Figs. 25 wherein the laminated insert includes an additional leg 510
Sub sub sub species 2-B-1-A-2 as represented by Figs. 25 wherein the laminated insert does not include an additional leg
Sub sub species 2-B-1-B as represented by Fig 32 wherein the laminated insert includes inner layers 402A, 402B and outer layers 404, 406, 550
Sub sub sub species 2-B-1-B-1 as represented by Figs. 25 wherein the laminated insert includes an additional leg 510
Sub sub sub species 2-B-1-B-2 as represented by Figs. 25 wherein the laminated insert does not include an additional leg
Sub species 2-B-2 as represented by Figs. 18-19 wherein the laminated insert does not include a radially outer chamber.

Each species within Species Set B pertains to a different structure of the tip rail cooling insert.  Further, each sub species within Species 2-B pertains to a different laminated cooling configuration of the cooling insert.  Each sub sub species within Species 2-B-1 pertains to a different laminated layer configuration of the inner layer.  Each sub sub sub species pertains to a different structural leg configuration of the insert.

Species Set C: Pertaining to the internal cooling channel layout design of the cooling insert
Species 1-C: as represented by Fig. 7 wherein the cooling channels are arranged in a square sinusoidal pattern.
Species 2-C as represented by Figs. 8-10 wherein the cooling channels are arranged in a cross lattice pattern.
Species 3-C as represented by Figs. 13-14 wherein the cooling channels are arranged in a vertical, radial extending layout.
Species 4-C as represented by Fig. 15 wherein the cooling channels are arranged in a spiral pattern with a mid-insert traversing channel.
Species 5-C as represented by Fig. 16 wherein the cooling channel is arranged in a rounded sinusoidal pattern.
Species 6-C as represented by Fig. 17 wherein the cooling channels are arranged as a pair of u-shaped cooling channels with elongated exit apertures 286 that face into tip cavity 155.
Species 7-C as represented by Fig. 20 wherein the cooling channels are arranged in a serpentine pattern with one or more side exit apertures 287 in a side surface of the cooling insert.
Species 8-C as represented by Fig. 31 wherein the cooling channels are arranged in a serpentine pattern with none side exit apertures in a side surface of the cooling insert.



Examiner notes that Figs. 1-3 are prior art figures.
The applicant should pick a single selection from each species set as identified above.  Should Applicant elect Species 2-B, Applicant is required to elect one of the subspecies as set forth above.  Further if, sub species 2-B-1 is elected, Applicant is required to elect a sub sub species as well as a corresponding sub sub sub species associated with the sub sub species.  Examiner suggests that applicant review the original disclosure to ensure that there is proper written description support for the combination elected. 
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species as represented above by each Figure stated.  These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic with respect to these species.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/04/2021